Citation Nr: 0608221	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran has basic eligibility for VA nonservice-
connected pension benefits.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 23, 1963 to 
November 29, 1963, at which time he was discharged for 
unsuitability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's claim of entitlement to 
VA nonservice- connected pension benefits.  


FINDINGS OF FACT

The veteran is not shown to have had any active service for 
at least 90 days during a period of war.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With respect to the duty to notify, in May 2003, the veteran 
was sent a letter explaining his rights and responsibilities 
under the VCAA.  In July 2003, the RO provided the veteran a 
letter that informed him of the decision reached in his case. 
This letter included notification of the basis of the 
decision and the evidence used to reach that decision.

Additionally, the RO provided the veteran a Statement of the 
Case in June 2004 that included a summary of the evidence, 
the applicable law and regulations, and a discussion of the 
facts of the case.  Furthermore, the Statement of the Case 
informed the veteran that in accordance with existing law, he 
was not eligible for nonservice-connected pension benefits.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that such 
would aid in substantiating that veteran's claim.  As noted, 
the veteran has been notified of his procedural and appellate 
rights.

Moreover, the relevant facts are not in dispute.  Rather, the 
veteran's appeal is based upon the veteran's belief that, in 
spite of the fact that he has no wartime service as defined 
by law, and served on active duty for less than 90 days, 
nonservice-connected pension benefits should be granted.

The Board thus finds that the outcome of the present appeal 
is based upon application of the law to the known facts.  The 
United States Court of Appeals for Veterans Claims (Court) 
has specifically held that the provisions of VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts.  Manning 
v. Principi, 16 Vet. App. 534, 542- 43 (2002);  See also 
Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).

Finally, in the circumstances of this case, where there is no 
legal basis for eligibility for nonservice-connected pension 
benefits, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

And, since the RO has provided the veteran with all required 
notice relevant to the legal basis for the denial of his 
claim, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553, 567 (1996).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

The veteran contends that he is entitled to nonservice- 
connected disability pension benefits. The evidence of record 
indicates that the veteran's only period of active duty 
service was from October 23, 1963 to November 29, 1963, a 
period of less than 90 days, after which he was discharged as 
unsuitable.  His records do not show any foreign service.

The veteran contends that his disabilities are of such 
severity as to render him permanently and totally disabled 
and unable to work, and that he is therefore entitled to a 
non service connected pension.  The Board does not at this 
time dispute the severity of the veteran's illnesses.  
However, 38 C.F.R. § 3.3 clearly indicates that basic 
entitlement to a nonservice connected pension exists only 
when a person has service of 90 days or more during a period 
of war, or served during a period of war and was discharged 
for a service connected disability.  As the veteran served on 
active duty less than 90 days, and as none of his service may 
be considered wartime service, the veteran does not legally 
meet the criteria under 38 C.F.R. § 3.3 for eligibility for a 
non service connected pension.

In sum, the veteran's active service did not take place for 
the requisite amount of time, and during the time period 
specified by law.  Thus, the Board finds that the veteran 
does not meet the basic eligibility requirements for 
nonservice-connected pension benefits; he did not have active 
service for 90 days or more during a period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to nonqualifying service.


ORDER

The veteran is not eligible to receive VA nonservice-
connected disability pension and the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


